DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blank et al. (US Publication 2007/0017973; hereinafter Blank).
With regards to claim 29, Blank discloses a printable media comprising: 
a carrier layer (22) comprising a first surface comprising a first area (area within 22), a second surface opposite the first surface, and an integrally formed card (21) positioned outside of the first area (FIG. 1); 
a first envelope (3) comprising a third surface, a fourth surface opposite the third surface, and a second area less than the first area; and, 
a first adhesive ([0023]); 
wherein the first envelope is secured to the carrier layer by the first adhesive bonding the fourth surface to the first surface (FIG. 1; [0023]) and the first envelope (3) is spaced apart from the integrally formed card (21).

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brill et al. (US Publication 2010/0044419; hereinafter Brill).
With regards to claim 30, Brill discloses a printable media comprising: 
a carrier layer (706) comprising a first surface (surface of 706 as seen in FIG. 7) comprising a first area and a second surface (back surface of 706 in FIG. 7) opposite the first surface; 
a first envelope (712) comprising a third surface (surface of 712 seen in FIG. 7), a fourth surface (surface of 712 facing 706) opposite the third surface, and a second area less than the first area; 
a first adhesive ([0056]), wherein the first envelope is secured to the carrier layer by the first adhesive bonding the fourth surface to the first surface (FIG. 7); and, 
a card (“transaction card”) secured to the carrier layer by the first adhesive ([0056]), the card being spaced apart from the first envelope (FIG. 7; [0054-0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al. (US Publication 2010/0044419; hereinafter Brill) in view of Gouldd (US Patent 8,651,375; hereinafter Gouldd).
With regards to claim 1, Brill teaches a printable media (FIG. 1-2) comprising: 
a carrier layer (106) comprising a first surface (top surface  in FIG. 1A) comprising a first area (surface area of 106) and a second surface opposite the first surface (back surface area of FIG. 1A); 
a first envelope (112) comprising a third surface (surface of 112/212 as seen in FIG. 1C or FIG. 2A), a fourth surface (back surface of 112/212 facing 106) opposite the third surface, a second area (surface area of 112/212 as in FIG. 1C) less than the first area (surface area of 106, FIG. 1), and a first envelope edge (one edge of 112/212; FIG. 1-2); and, 
a first adhesive; 
wherein the first envelope is secured to the carrier layer by the first adhesive bonding the fourth surface (back surface of 112/212) to the first surface (top surface of 106, [0034]; FIG. 1C).
However, Brill is silent regarding the printable media comprising a marking material arranged on the third surface immediately adjacent to the first envelope edge.
Gouldd teaches printable media (100) comprising a marking material (images on first side 9, notably the number “100”) arranged on the third surface (9) immediately adjacent to the first envelope edge (FIG. 1; col. 5, lines 43-58).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the envelope of Brill by providing the marking material arranged adjacent to the print edge as taught by Gouldd to simulate the currency is the same denomination as the value of the card (col. 5, lines 59-65; Gouldd).
	With regards to claim 2, Brill, as modified by Gouldd, teaches (citations to Brill unless specified otherwise) the printable media of Claim 1, wherein the first adhesive is deposited on the first area ([0034]; FIG. 1C).
With regards to claim 3, Brill, as modified by Gouldd, teaches (citations to Brill unless specified otherwise) the printable media of Claim 2, wherein the first area is less than or equal to a total area of the first surface (FIG. 1C).
With regards to claim 21, Brill, as modified by Gouldd, teaches (citations to Brill) the printable media of Claim 1, wherein the carrier layer comprises a lead edge and a trail edge, the first envelope comprises a first closure, and the first closure is directionally towards the trail edge (FIG. 1-2).
With regards to claim 23, Brill, as modified by Gouldd, teaches (citations to Brill unless specified otherwise) the printable media of Claim 1, further comprising: a card secured to the carrier layer by the first adhesive ([0046, 0062-0063]).

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al. (US Publication 2010/0044419; hereinafter Brill) in view of Gouldd (US Patent 8,651,375; hereinafter Gouldd), and further in view of Sloot (US Patent 6,079,189).
With regards to claim 5, Brill, as modified by Gouldd, teaches the printable media of Claim 1.  However, Brill, as modified by Gouldd, is silent regarding the printable media further comprising: a second envelope comprising a fifth surface, a sixth surface opposite the fifth surface, and a third area less than the first area; wherein the second envelope is secured to the carrier layer by the first adhesive bonding the sixth surface to the first surface.
Sloot teaches the printable media further comprising: a second envelope (102; FIG. 5-6,9) comprising a fifth surface (106), a sixth surface (bottom surface facing 116; FIG. 6) opposite the fifth surface, and a third area (area of 102) less than the first area (area of 116 holding multiple 102s; FIG. 6); wherein the second envelope is secured to the carrier layer by the first adhesive (118) bonding the sixth surface to the first surface (FIG. 5, 6, 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the printable media as taught by Brill, as modified by Gouldd, to accommodate multiple envelopes bonding to the first area of the carrier as taught by Sloot to provide a holders for articles, either for retail display or mailings, that can be easily processed (abstract, col. 1, lines 13-15; Sloot)
With regards to claim 6, Brill, as modified by Gouldd and Sloot, teaches the printable media of Claim 5, wherein a combination of the second area (surface area of 112/212 as in FIG. 1C, Brill) and the third area (second 112/212 of Brill on surface 106 (as taught by Sloot in FIG. 6)) is less than the first area (area of 106 of Brill is modified to accommodate multiple 112/212 (similar to FIG. 6, 9 of Sloot).
With regards to claim 7, Brill, as modified by Gouldd and Sloot, teaches the printable media of Claim 5, wherein the first envelope comprises a first edge, the second envelope comprises a second edge, and the first edge contacts the second edge (see adjacent 102 with contacting edge in FIG. 6; Sloot).
With regards to claim 8, Brill, as modified by Gouldd and Sloot, teaches the printable media of Claim 5, wherein the first envelope comprises a first edge, the second envelope comprises a second edge, and the first edge is adjacent to and separated from the second edge (see 102 from each row without contacting edge in FIG. 5; Sloot).
With regards to claim 9, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 5, further comprising: a third envelope (102; FIG. 5-6,9) comprising a seventh surface (106), an eighth surface (bottom surface facing 116; FIG. 6) opposite the seventh surface, and a fourth area (area of 102) less than the first area (area of 116 holding multiple 102s; FIG. 6); wherein the third envelope (102) is secured to the carrier layer by the first adhesive (118) bonding the eighth surface to the first surface (FIG. 5, 6, 9).
With regards to claim 10, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 9, wherein a combination of the second area, the third area and the fourth area is less than the first area (see FIG. 5-6 of Sloot, each envelope 102 or the combination of the envelopes is less than the area of the substrate 116).
With regards to claim 11, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 9, wherein the first envelope comprises a first edge, the second envelope comprises a second edge and a third edge, the third envelope comprises a fourth edge, the first edge contacts the second edge, and the third edge contacts the fourth edge (see 102s being adjacent and contacting each other in each row, i.e. bottom row in FIG. 5; FIG. 5-6, 9).
With regards to claim 12, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 9, wherein the first envelope comprises a first edge, the second envelope comprises a second edge and a third edge, the third envelope comprises a fourth edge, the first edge is adjacent to and separated from the second edge, and the third edge is adjacent to and separated from the fourth edge (see envelopes 102s of bottom row in FIG. 5, first edge is left edge of the first envelope, second and third edge are parallel edges of the second envelope, fourth edge is the right edge of the third envelope).
With regards to claim 13, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 9, further comprising: a fourth envelope (102; FIG. 5-6,9) comprising a ninth surface (106), a tenth surface (bottom surface facing 116; FIG. 6) opposite the ninth surface, and a fifth area (area of 102) less than the first area (area of 116 holding multiple 102s; FIG. 6); wherein the fourth envelope (102) is secured to the carrier layer by the first adhesive (118) bonding the tenth surface to the first surface (FIG. 5, 6, 9).
With regards to claim 14, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 13, wherein a combination of the second area, the third area, the fourth area, and the fifth area is less than the first area (see FIG. 5, 6, 9 showing multiple envelop on one carrier layer).
With regards to claim 15, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 13, wherein the first envelope comprises a first edge, the second envelope comprises a second edge and a third edge, the third envelope comprises a fourth edge and a fifth edge, and the fourth envelope comprises a sixth edge, the first edge contacts the second edge (adjacent 102s in the bottom row; FIG. 5-6), and the fifth edge contacts the sixth edge (adjacent 102s in the top row; FIG. 5-6).
However, Brill, as modified by Gouldd and Sloot, is silent regarding the third edge contacts the fourth edge.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the envelopes 102 on the carrier layer would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the location of the envelopes of Brill, as modified by Gouldd and Sloot, including the arrangement as claimed (i.e. the top row of envelopes touching bottom row of envelopes; FIG. 5-6 of Sloot) with reasonable expectation of achieving the desired look.  Thus, Brill, Gouldd, and Sloot, as modified would result in the third edge contacts the fourth edge (i.e. 4 envelopes in a 2x2 configuration).
With regards to claim 16, Brill, as modified by Gouldd and Sloot, teaches the printable media of Claim 15, wherein the first envelope comprises a seventh edge and the fourth envelope comprises an eighth edge and the seventh edge contacts the eighth edge (4 envelopes in a 2x2 configuration, see claim 15).
With regards to claim 17, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 13, wherein the first envelope comprises a first edge, the second envelope comprises a second edge, a third edge, and a fourth edge, the third envelope comprises a fifth edge, and the fourth envelope comprises a sixth edge, the first edge contacts the second edge, the third edge contacts the fifth edge (first, second, and third envelopes in a row as in FIG. 5-6, fourth envelope locating on the other row next to the second envelope). 
However, Brill, as modified by Gouldd and Sloot, is silent regarding the fourth edge contacts the sixth edge.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the envelopes 102 on the carrier layer would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the location of the envelopes of Brill, as modified by Gouldd and Sloot, including the arrangement as claimed (i.e. the top row of envelopes touching bottom row of envelopes; FIG. 5-6 of Sloot) with reasonable expectation of achieving the desired look.  Thus, Brill, Gouldd, and Sloot, as modified would result in the fourth edge contacts the sixth edge (i.e. 4 envelopes in a T-shaped configuration (3 envelopes from one row next to one another and the fourth envelope from the other row touching the second envelope)).
With regards to claim 18, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 13, wherein the first envelope comprises a first edge, the second envelope comprises a second edge and a third edge, the third envelope comprises a fourth edge and a fifth edge, and the fourth envelope comprises a sixth edge, the first edge is adjacent to and separated from the second edge, the third edge is adjacent to and separated from the fourth edge, and the fifth edge is adjacent to and separated from the sixth edge (FIG. 12; Sloot).
With regards to claim 19, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 18, wherein the first envelope comprises a seventh edge and the fourth envelope comprises an eighth edge and the seventh edge is adjacent to and separated from the eighth edge (FIG. 12; Sloot).
With regards to claim 20, Brill, as modified by Gouldd and Sloot, teaches (citations to Sloot) the printable media of Claim 13, wherein the first envelope comprises a first edge, the second envelope comprises a second edge, a third edge, and a fourth edge, the third envelope comprises a fifth edge, and the fourth envelope comprises a sixth edge, the first edge is adjacent to and separated from the second edge, the third edge is adjacent to and separated from the fifth edge, and the fourth edge is adjacent to and separated from the sixth edge (FIG. 12; Sloot).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al. (US Publication 2010/0044419; hereinafter Brill) in view of Gouldd (US Patent 8,651,375; hereinafter Gouldd), and further in view of Blank et al. (US Publication 2007/0017973; hereinafter Blank).
With regards to claim 22, Brill, as modified by Gouldd, teaches the printable media of Claim 1.  However, Brill, as modified by Gouldd, is silent regarding wherein the carrier layer further comprises an integrally formed card positioned outside of the first area.
Blank teaches a carrier layer (22) further comprises an integrally formed card (21) positioned outside of the first area (area within 22; FIG. 1; abstract; [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the printable media as taught by Brill, as modified by Gouldd, to be integrally formed with a card as taught by Blank (FIG. 1) to prevent misplacement of the card during point of sale ([0008]; Blank).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sloot (US Patent 6,079,189).
With regards to claim 28, Sloot teaches a printable media comprising: 
a carrier layer (116) comprising a first surface (surface as seen in FIG. 6) comprising a first area (area of 116) and a second surface (back side of 116; FIG. 6) opposite the first surface; 
a first envelope (left most 102) comprising a third surface (top surface as seen in FIG. 6), a fourth surface (back surface facing 116/118) opposite the third surface, and a second area (area of 102) less than the first area (area of 116); 
a first adhesive (118), wherein the first envelope is secured to the carrier layer by the first adhesive bonding the fourth surface to the first surface (FIG. 5A); 
a second envelope (second 102 immediate for the left most 102) comprising a fifth surface (top surface as seen in FIG. 6), a sixth surface (back surface facing 116/118) opposite the fifth surface, and a third area (area of 102) less than the first area (area of 116), wherein the second envelope is secured to the carrier layer by the first adhesive bonding the sixth surface to the first surface (FIG. 6, col. 5, lines 32-43); 
a third envelope comprising a seventh surface(top surface as seen in FIG. 6), an eighth surface (back surface facing 116/118) opposite the seventh surface, and a fourth area (area of 102) less than the first area (area of 116), wherein the third envelope is secured to the carrier layer by the first adhesive bonding the eighth surface to the first surface (FIG. 6, col. 5, lines 32-43); and, 
a fourth envelope comprising a ninth surface (top surface as seen in FIG. 6), a tenth surface (back surface facing 116/118) opposite the ninth surface, and a fifth area (area of 102) less than the first area (area of 116), wherein the fourth envelope is secured to the carrier layer by the first adhesive bonding the tenth surface to the first surface (FIG. 6, col. 5, lines 32-43); 
wherein the first envelope comprises a first edge, the second envelope comprises a second edge, a third edge, and a fourth edge, the third envelope comprises a fifth edge, and the fourth envelope comprises a sixth edge, the first edge contacts the second edge, the third edge contacts the fifth edge (FIG. 6).
However, Sloot is silent regarding the fourth edge contacts the sixth edge.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the envelopes 102 on the carrier layer would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the location of the envelopes of Sloot including the arrangement as claimed (i.e. the top row of envelopes touching bottom row of envelopes; FIG. 5-6) with reasonable expectation of achieving the desired look.  Thus, Sloot, as modified, would result in the fourth edge contacts the sixth edge (i.e. 4 envelopes in a T-shaped configuration (3 envelopes from one row next to one another and the fourth envelope from the other row touching the second envelope)).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853